Per Curiam:
We are of the opinion that the competent evidence in this case is not sufficient to justify the finding that the plaintiff had committed adultery. Upon the trial the defendant was permitted to testify to facts which tended to establish that the plaintiff had committed adultery and he also testified to confidential communications with his wife. Such evidence was received without objection. Later, during the trial, the plaintiff’s counsel moved to strike out all the testimony given by the defendant which tended to establish plaintiff’s adultery. The court afterwards struck out all such evidence, stating: “ I shall strike out the testimony of James A. Traikos, the defendant; all that bears upon the question of the adultery of, the wife.” With that testimony stricken from the record, there remained no evidence upon which to base the eighth and twelfth findings of fact. The judgment should be reversed and a new trial granted. All concur. Present — Hubbs, P. J., Clark, Davis, Sears and Crouch, JJ. Interlocutory judgment reversed on the law and new trial granted, with costs to appellant to abide event